                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 WAYNE G. WOODS,                                   CV 17-00107-H-BMM-JTJ

              Plaintiff,

       vs.                                             COLLECTION ORDER

 LAWRENCE COUNTY STATE’S
 ATTORNEY OFFICE, LAWRENCE
 COUNTY SHERIFF’S OFFICE, and
 LAWRENCE COUNTY CLERK OF
 COURT,

              Defendants.


To:   Montana State Prison
      500 Conley Lake Road
      Deer Lodge, MT 59722

      Plaintiff, a state prisoner proceeding in forma pauperis, is obligated to pay

the statutory filing fee of $350.00 for the above-captioned action. See 28 U.S.C. §

1915 (b)(1), (2).

      Accordingly, IT IS HEREBY ORDERED:

      1. The Administrator of the Montana State Prison shall collect from

Plaintiff’s inmate account the $350.00 filing fee and forward payments to the

Clerk of Court. The amount collected shall be 20% of the preceding month's


                                         1
income credited to Plaintiff’s prison inmate account, provided the preceding

month’s income exceeds $10.00. These monthly filing-fee payments shall be

collected simultaneously with the payments required in other cases filed by

Plaintiff. See Bruce v. Samuels, 136 S.Ct 627, 632 (2016). Said payments shall be

clearly identified by the name and number assigned to this action.

      2. Payments shall be sent to the Clerk of U.S. District Court, Russell E.

Smith Courthouse, 201 East Broadway, P.O. Box 8537, Missoula, MT 59807.

      3. The Clerk of Court is directed to serve a copy of this Order on Montana

State Prison at the above address.

      DATED this 3rd day of October, 2018.


                                        /s/ John Johnston
                                      John Johnston
                                      United States Magistrate Judge


cc:   Wayne G. Woods, #2078766
      USDC Financial




                                         2
